Citation Nr: 1209004	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  08-23 941	)	DATE
	)


Received from the 
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a left wrist disability.

3.  Entitlement to service connection for a right wrist disability.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board observes that, in a deferred rating decision in November 2010, RO personnel noted that, because the Veteran resided within the jurisdiction of the RO in Nashville, Tennessee, his claims file would be transferred permanently to that VA facility.  Because the Veteran continues to reside within the jurisdiction of the RO in Nashville, Tennessee, that facility retains jurisdiction.  The Board also observes that, because the Veteran no longer lives in Virginia, his current state service organization, the Virginia Department of Veterans Services, cannot represent him.  Accordingly, the Veteran currently is not represented before VA.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from July 1991 to December 1993.

2.	On February 1, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


